Fourth Court of Appeals
                                  San Antonio, Texas
                                        October 11, 2021

                                      No. 04-21-00293-CR

                                    John Anthony CLEDE,
                                          Appellant

                                                v.

                                   THE STATE OF TEXAS,
                                         Appellee

                  From the 175th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2019CR3767
                      Honorable Catherine Torres-Stahl, Judge Presiding


                                         ORDER


       The reporter’s record was originally due on August 23, 2021. After no reporter’s record
was timely filed, we ordered court reporter Erminia Uviedo to file the record by October 7, 2021.
See TEX. R. APP. P. 37.3(a). After the due date, the court reporter filed a notification of late
record and asked for additional time to file the record.
       The reporter’s request is GRANTED. We ORDER court reporter Erminia Uviedo to file
the record with this court by October 15, 2021. See TEX. R. APP. P. 35.3(c) (limiting any
extension in an ordinary appeal to thirty days).
       If the reporter’s record is not filed with this court as ordered, any further requests for
additional time to file the record must be accompanied by a signed, written status report.
       The report must describe the transcript by day with the date, description, page counts, and
remarks for each day. The page counts must include the total number of pages, the number of
pages edited, proofread, and formatted into the required electronic form (including bookmarks).
       The report may describe any unusual aspects of the record. The report must describe any
problems the court reporter reasonably believes may delay the completion of the record beyond
the extended date. A preferred form for the status report, with an accompanying example, is
attached.
                                              _________________________________
                                              Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of October, 2021.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court